              Case 1:19-cr-00358-RC Document 10 Filed 11/18/19 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF COLUMBIA CIRCUIT

UNITED STATES OF AMERICA                        )

                   v.                           )     CR. NO. 19-358 (RC)

DEMONTRA HARRIS                                 )


                         MOTION TO REVOKE ORDER OF DETENTION

          Pursuant to 18 U.S.C. § 3145(b), Demontra Harris, by and through counsel, respectfully

moves this Court to revoke the order directing that Mr. Harris shall remain in custody during the

pendency of his case. Significant factors supporting revocation of the detention order include the

nonviolent nature of the charges pending against Mr. Harris, a background indicating that Mr.

Harris is not a danger to the community, his employment history, and the overwhelming evidence

indicating that Mr. Harris will appear in court if released. These factors, along with other factors,

indicate that Mr. Harris should no longer be incarcerated while his case remains pending. Because

Mr. Harris is neither a danger to the community nor a flight risk, in accordance with 18 U.S.C. §

3142, he must be released.

                                              Background

          On October 23, 2019, a grand jury returned an indictment against Mr. Harris in connection

with the instant case. The indictment charges Mr. Harris in Counts One and Two with unlawfully

possessing a firearm and ammunition after having been previously convicted of a crime that is

punishable by imprisonment for a term exceeding one year. 1 It appears that these counts allege

that the same firearm was possessed by Mr. Harris on two separate days within the same week.

Count Three of the indictment charges Mr. Harris with witness tampering. 2 Mr. Harris first



1
    In violation of 18 U.S.C. § 922(g)(1).
2
    In violation of 18 U.S.C. § 1512(b)(1).
            Case 1:19-cr-00358-RC Document 10 Filed 11/18/19 Page 2 of 7



appeared in the United States District Court in connection with the indictment on October 24,

2019. This initial appearance was held before Magistrate Judge Michael G. Harvey. At the initial

appearance, based on the offenses charged in Counts One and Two, the government requested a

detention hearing. See 18 U.S.C. § 3142(f)(1)(E). While the Bail Reform Act states that ordinarily

“[t]he hearing shall be held immediately upon the person’s first appearance before the judicial

officer,” the government sought a continuance of the detention hearing. See 18 U.S.C. § 3142(f).

Because of the government’s motion for a continuance, the detention hearing was held on October

28, 2019.

       At the detention hearing, which was held before Magistrate Judge Deborah A. Robinson,

counsel for Mr. Harris discussed the nonviolent nature of the charges pending against Mr. Harris,

his limited and nonviolent criminal history, his employment, and Mr. Harris’s support network.

Despite arguments made by Mr. Harris’s counsel, Magistrate Judge Robinson determined that Mr.

Harris should be held without bond while his case is pending.

                                            Argument

       It is a well-established principle that criminal defendants should not suffer imprisonment

on a charge for which they have yet to be convicted. See Stack v. Boyle, 342 U.S. 1 (1951). In

1984, Congress enacted the Bail Reform Act to solidify this principle and to ensure that pretrial

detention is utilized in only the rare cases in which community safety and flight are serious

concerns. In passing the Act, Congress surely did not intend to authorize the wholesale pretrial

incarceration of all persons accused of criminal offenses. Rather, Congress intended to reserve

pretrial detention for only “a small but identifiable group of particularly dangerous [persons] as to

whom neither the imposition of stringent release conditions nor the prospect of revocation of

release can reasonably assure the safety of the community or other persons.” S. Rep. No. 225,

98th Cong., 1st Sess. 6-7, reprinted in U.S. Code Cong. & Ad. News 3189. When implementing

                                                 2
           Case 1:19-cr-00358-RC Document 10 Filed 11/18/19 Page 3 of 7



the provisions of the Bail Reform Act, courts have recognized that the Act clearly favors release

over pretrial detention. See United States v. Orta, 760 F.2d 887, 890-892 (8th Cir. 1985); United

States v. Miller, 625 F. Supp. 513, 516-17 (D.Kan. 1985); see also United States v. Salerno, 481

U.S. 751, 755 (1987) (“In our society liberty is the norm and detention prior to trial or without trial

is a carefully limited exception”).

        The Bail Reform Act requires courts to release defendants who are pending trial on

personal recognizance or on an unsecured appearance bond “unless the judicial officer determines

that such release will not reasonably assure the appearance of the person as required or will

endanger the safety of any other person or the community.” 18 U.S.C. § 3142(b). Even if a court

determines that personal recognizance or an unsecured appearance bond will not assure a

defendant’s appearance in court or protect the safety of the community, the court is not permitted

to order the pretrial detention of a defendant without further inquiry. When personal recognizance

or an unsecured appearance bond are not sufficient, the court must consider imposing an alternative

condition, or combination of conditions, that will assure the defendant’s appearance in court and

the safety of the community. See 18 U.S.C. § 3142(c). 3 Examples of alternative conditions courts

may consider imposing include employment or educational requirements, travel restrictions, stay

away orders, a specified curfew, or a condition that the defendant refrain from the use of any

controlled substance. See 18 U.S.C. § 3142(c)(1)(B).

        Defendants who are charged with certain specified offenses are subject to a rebuttable

presumption that no condition, or combination of conditions, can assure the defendant’s




3
  When imposing an alternative condition, or combination of conditions, the court must select the “least
restrictive” condition(s). See 18 U.S.C. § 3142(c)(1)(B).


                                                   3
           Case 1:19-cr-00358-RC Document 10 Filed 11/18/19 Page 4 of 7



appearance or ensure the safety of the community. 18 U.S.C. § 3142(e). When no rebuttable

presumption applies, as is the case here, the Bail Reform Act strongly favors release. 4

        When evaluating factors which are relevant in determining whether Mr. Harris should be

released or detained, it is clear that Mr. Harris is not part of the limited group of people for whom

the Bail Reform Act contemplates being detained pending trial.

                1.       Community Safety

        The best way to assess whether Mr. Harris is a danger to the community is to evaluate his

personal history and determine whether that history indicates that his release will pose a danger to

the community.       The court must exercise extreme caution when making pretrial release

determinations based on allegations relating to the charged offense. As noted above, criminal

defendants should not suffer imprisonment on a charge for which they have yet to be convicted.

See Stack v. Boyle. Additionally, the Bail Reform Act plainly states that “[n]othing in this section

shall be construed as modifying or limiting the presumption of innocence.” 18 U.S.C. § 3142(j).

When examining Mr. Harris’s history and characteristics, it is abundantly evident that Mr. Harris

is not a danger to the community. 5 According to Mr. Harris’s pretrial services report, it appears

that he has only one prior adult felony conviction. Significantly, this sole prior adult conviction

relates to a nonviolent offense for which Mr. Harris received a two year probationary sentence.




4
  Even in cases where a rebuttable presumption applies, the defendant’s burden of overcoming the
presumption “is not a heavy one to meet.” See United States v. Dominquez, 783 F.2d 792, 707 (7th Cir.
1986). All that is required is the production of some evidence “to suggest” that he is neither dangerous
nor likely to flee if released. United States v. Quartermaine, 913 F.2d 910, 916 (11th Cir. 1990); see also
United States v. Miller, 625 F.Supp. 513, 519 (D. Kan. 1985) (describing the burden as one merely
requiring a defendant “to offer some credible evidence contrary to the statutory presumption”).
5
  The type of factors the court should consider when assessing a defendant’s history and characteristics
include criminal history, family ties, length of residence in the community, and employment record. See 18
U.S.C. § 3142(g)(3).


                                                     4
              Case 1:19-cr-00358-RC Document 10 Filed 11/18/19 Page 5 of 7



          Mr. Harris has strong family support and significant family ties to the local community. 6

Mr. Brown has two children, a two-year old girl and a ten-month old boy, who reside in the District

of Columbia. Other family members who live in the Washington, D.C., metro area include his

mother, father, brother, sister, nephews, nieces, grandmother, grandfather, aunts, uncles, and

cousins. Mr. Harris has resided in the Washington, D.C., metropolitan area for his entire life, and

Mr. Harris had two jobs at the time of his arrest. Mr. Harris’s primary employment was a full-

time job as a valet parking attendant for Atlantic Services. Mr. Harris worked for Atlantic Services

for about six months. Undersigned counsel recently spoke with a representative at Atlantic

Services who verified Mr. Harris’s employment. The representative further stated that Mr.

Harris’s job will remain available to him for approximately sixty days. Mr. Harris was also

employed at the time of his arrest as a part-time overnight stocker at Safeway.

          While Mr. Harris is presumed innocent, he is charged in the instant case with nonviolent

offenses. The two firearm possession charges relate to conduct that allegedly occurred three

months prior to Mr. Harris being charged and arrested in this case. Moreover, information

provided by the government reveals that a different individual was arrested on September 8, 2019,

for possessing the same firearm that Mr. Harris is now accused of possessing. This other person

was charged in the Superior Court for the District of Columbia with Carrying a Pistol Without a

License, in violation of 22 D.C. Code § 4504(a). A police officer’s sworn statement in connection

with this charge indicates that witnesses observed the defendant in the Superior Court case

“holding a black firearm.” The Superior Court case is currently pending action by the grand jury.

                   2.      Flight Risk




6
    A letter of support from Mr. Harris’s parents is attached as exhibit 1.
                                                         5
           Case 1:19-cr-00358-RC Document 10 Filed 11/18/19 Page 6 of 7



       As with the issue of dangerousness, there is no basis for detaining Mr. Harris due to any

concern that he will not appear in court when his appearance is required. 7 Mr. Harris has never

been convicted for failing to appear in court or for escaping from any facility (including even

walking away from a halfway house). The Pretrial Services Agency report alleges that Mr. Harris

is on probation at the present moment. The report does not indicate that his probation in this case

was ever revoked. The report states that D.C. Probation and Parole records indicate that Mr. Harris

last reported within a few days of his arrest in the instant case and, with regard to drug tests, Mr.

Harris “has continually tested negative.” See Pretrial Services Report at 3.

       Mr. Harris’s strong ties to the local community support his release. His employment,

family circumstances, and lifetime residence in the Washington, D.C., metropolitan area are strong

indicators that Mr. Harris will not flee.

               3.      Appropriate Release Conditions for Mr. Harris

       For the reasons discussed in this motion, pursuant to 18 U.S.C. § 3142(b), Demontra Harris

requests that this Court release him on personal recognizance because release on personal

recognizance is sufficient for assuring the safety of the community and Mr. Harris’s appearance in

court. In order to comply with the Bail Reform Act’s directive that only the “least restrictive”

conditions be imposed, Mr. Harris submits that no other release conditions are appropriate.

However, if this Court believes that more restrictive release conditions are warranted, Mr. Harris

suggests that he be ordered to live with his parents and maintain his full-time employment with

Atlantic Services. While the defense believes no further conditions are necessary, there are various

additional conditions that are available to the court. For example, the court can order Mr. Harris




7
 Magistrate Judge Robinson’s Order of Detention Pending Trial (ECF No. 9) indicates that Judge
Robinson agrees with the defense on this point.
                                                 6
           Case 1:19-cr-00358-RC Document 10 Filed 11/18/19 Page 7 of 7



to be released into Pretrial Services’ High Intensity Supervision Program (HISP) 10 or it can order

Mr. Harris’s location to be monitored by a GPS device. Regardless of the imposed conditions of

release, Mr. Harris assures this Court that he will comply with all conditions of release, including

the condition of refraining from criminal activity, if he is released from custody.

        WHEREFORE, for these reasons and any such reasons that shall appear to the Court, the

defendant, Demontra Harris, respectfully requests that his motion be granted.



                                                 Respectfully Submitted,

                                                 A. J. KRAMER
                                                 FEDERAL PUBLIC DEFENDER

                                                            /s/_________________
                                                 TONY W. MILES
                                                 Assistant Federal Public Defender
                                                 625 Indiana Avenue, N.W., Suite 550
                                                 Washington, D.C. 20004
                                                 (202) 208-7500




10
  This program requires defendants to report to Pretrial Services frequently, including one in person visit
each week, and the program requires defendants to adhere to a curfew which is electronically monitored.


                                                    7
